     Case 1:18-cv-00438-AWI-BAM Document 112 Filed 06/14/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DAVID PHILLIPS-KERLEY,                            Case No. 1:18-cv-00438-AWI-BAM
12                      Plaintiff,                     ORDER GRANTING REQUEST FOR
                                                       STATUS CONFERENCE
13          v.
                                                       (Doc. 111)
14   CITY OF FRESNO, AND DOES 1
     THROUGH 10, INCLUSIVE,
15
                        Defendants.
16

17

18

19          On June 7, 2021, Defendant City of Fresno filed a request for a status conference to
20   complete modification of the Scheduling Order following adjudication of Plaintiff’s motion for
21   leave to file a supplemental complaint. (Doc. 110.) Specifically, Defendant seeks to confirm

22   dates for experts, non-dispositive motions, pretrial conference and trial. (Id.)

23          Having considered the request, and based on the status of this action, a STATUS

24   CONFERENCE is set for June 30, 2021, at 9:30 AM in Courtroom 8 (BAM) before

25   Magistrate Judge Barbara A. McAuliffe. At least one (1) full week prior to the conference, the

26   parties shall submit a Joint Scheduling Report with proposed dates for expert disclosures,

27   supplemental expert disclosures, expert discovery cut-off, dispositive motion filing deadline,

28   pretrial conference and trial. The parties shall appear at the conference remotely with each party
                                                       1
     Case 1:18-cv-00438-AWI-BAM Document 112 Filed 06/14/21 Page 2 of 2


 1   connecting either via Zoom video conference or Zoom telephone number. The parties will be
 2   provided with the Zoom ID number and password by the Courtroom Deputy prior to the
 3   conference. The Zoom ID number and password are confidential and are not to be shared.
 4   Appropriate court attire required.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     June 14, 2021                           /s/ Barbara   A. McAuliffe         _
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
